278 S.W.3d 713 (2009)
Derek BOMAR, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. ED 91161.
Missouri Court of Appeals, Eastern District, Division Four.
February 24, 2009.
Nadine Nunn, St. Louis, MO, for appellant.
Nikki Loethen, Gary Gardner, Co-Counsel, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Derek D. Bomar appeals the trial court's judgment upholding the Director of Revenue's revocation of his driver's license pursuant to Section 302.505 RSMo (2007). Bomar argues that the arresting officer lacked probable cause to arrest him because he was not driving the car and his car was not on a public highway at the time of arrest.
We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum *714 for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).